Exhibit 10. (a)

 

 

EXECUTION COPY

 

 

 

ADMINISTRATIVE SERVICES AGREEMENT

 

by and among

 

AETNA LIFE INSURANCE COMPANY

AETNA LIFE INSURANCE AND ANNUITY COMPANY

 

and

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

 

Dated as of October 1, 1998

 

--------------------------------------------------------------------------------



INDEX OF SCHEDULES

 

 

 

Schedule 1.01 (A)

Policy Forms

 

Schedule 1.01(B)

Separate Accounts

 

Schedule 2.01

Certain Administrative Services

 

Schedule 2.08(A)

Licensed Names and Marks

 

Schedule 2.08(B)

Other Names and Marks

 

 

--------------------------------------------------------------------------------



INDEX OF EXHIBITS

 

 

 

Exhibit A

Administration of Separate Accounts

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

2

 

Section 1.01.

Definitions

2

 

ARTICLE II

 

ADMINISTRATIVE SERVICES

7

 

Section 2.01.

Appointment and Acceptance of Appointment.

7

 

Section 2.02.

Notification of Policyholders

8

 

Section 2.03.

Administrative Services

8

 

Section 2.04.

Claims Review and Litigation

11

 

Section 2.05.

Legally Required Company Actions

13

 

Section 2.06.

Compensation

14

 

Section 2.07.

Standards

14

 

Section 2.08.

Agreements Regarding Use of the Company's Name

15

 

ARTICLE III

 

BOOKS AND RECORDS; REPORTS

18

 

Section 3.01.

Maintenance of Books and Records

18

 

Section 3.02.

Monthly Accounting

19

 

ARTICLE IV

 

INABILITY TO PERFORM SERVICES; ERRORS

20

 

Section 4.01.

Capacity

20

 

Section 4.02.

Inability to Perform Services

20

 

Section 4.03.

Errors

20

 

ARTICLE V

 

REGULATORY MATTERS

20

 

Section 5.01.

Responsibilities of the Administrator

20

 

ARTICLE VI

 

INDEMNIFICATION

21

 

Section 6.01.

Indemnification by the Company

21

 

Section 6.02.

Indemnification by the Administrator

21

 

Section 6.03.

Certain Definitions and Procedures

21

 

ARTICLE VII

 

DURATION; TERMINATION

 22

 

Section 7.0.1

Duration

22

 

Section 7.0.2.

Termination

22

 

 

--------------------------------------------------------------------------------



ARTICLE VIII

 

INSURANCE

23

 

Section 8.01.

Liability Insurance

23

 

Section 8.02.

Fidelity Bond

23

 

Section 8.03.

Qualifying Insurers

24

 

ARTICLE IX

 

MISCELLANEOUS

24

 

Section 9.01.

Heading, Schedule and Exhibits

24

 

Section 9.02.

Notices

24

 

Section 9.03.

Confidentiality

 25

 

Section 9.04.

Entire Agreement

25

 

Section 9.05.

Waiver and Amendment

26

 

Section 9.06.

Execution in Counterpart

26

 

Section 9.07.

Limited Authority

26

 

Section 9.08.

Assignment

 26

 

Section 9.09.

No Third Party Beneficiaries

26

 

Section 9.10.

Subcontracting

26

 

Section 9.11.

Change in Status

26

 

Section 9.12.

Survival

27

 

Section 9.13.

Severability

27

 

Section 9.14.

Governing Law

27

 

Section 9.15.

Expenses

27

 

 

--------------------------------------------------------------------------------



ADMINISTRATIVE SERVICES AGREEMENT

 

 

This ADMINISTRATIVE SERVICES AGREEMENT (this "Agreement"), dated as of October
1, 1998, is made by and among Aetna Life Insurance Company, a stock life
insurance company organized under the laws of the State of Connecticut ("ALIC"),
Aetna Life Insurance and Annuity Company, a stock life insurance company
organized under the laws of the State of Connecticut (ALIC and ALIAC are
sometimes collectively referred to herein as the "Company"), and The Lincoln
National Life Insurance Company, a stock life insurance company organized under
the laws of the State of Indiana (the "Administrator").

 

WHEREAS, ALIC, ALIAC, the Administrator and Lincoln Life & Annuity Company of
New York, a stock life insurance company organized under the laws of the State
of New York ("LLANY"), have entered into a Second Amended and Restated Asset
Purchase Agreement, dated as of May 21, 1998 (the "Asset Purchase Agreement"),
pursuant to which the Administrator has agreed to assume certain liabilities of
ALIC and ALIAC; and

 

WHEREAS, in accordance with the terms and conditions of the Asset Purchase
Agreement, ALIC and the Administrator have entered into a certain Coinsurance
Agreement of even date herewith pursuant to which ALIC, as ceding company, has
ceded and transferred certain liabilities arising under the Policies (as defined
below) and the Post-Closing Policies (as defined below) to the Administrator, as
reinsurer, and the Administrator has reinsured such liabilities; and

 

WHEREAS, in accordance with the terms and conditions of the Asset Purchase
Agreement, ALIAC and the Administrator have entered into a certain Coinsurance
Agreement of even date herewith pursuant to which ALIAC, as ceding company, has
ceded and transferred certain liabilities arising under the Policies (as defined
below) and the Post-Closing Policies (as defined below) to the Administrator, as
reinsurer, and the Administrator has reinsured such liabilities; and

 

WHEREAS, the parties hereto have agreed, on the terms and conditions set forth
herein, that the Administrator will perform certain administrative functions on
behalf of ALIC and ALIAC with respect to the Policies and Post-Closing Policies;
and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Asset Purchase Agreement;

 

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and upon the terms and conditions set forth herein, the parties to this
Agreement agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01.    Definitions. The following terms shall have the respective
meanings set forth below throughout the Agreement:

 

"Administrative Services" means the administrative functions with respect to the
Policies and Post-Closing Policies described in Sections 2.01 and 2.03 hereof.

 

"Administrator" means The Lincoln National Life Insurance Company, a stock life
insurance company organized under the laws of the State of Indiana.

 

"Administrator Indemnified Parties" shall have the meaning set forth in Section
6.01 hereof.

 

"Affiliate" means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with such
Person. "Control" (including the terms "controlling, " "controlled by" and
"under common control with") means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, the holding of
policyholders' proxies by contract other than a commercial contract for goods or
non-management services, or otherwise, unless the power is the result of an
official position with or corporate office held by the Person. Except as
provided otherwise in this Agreement, control is presumed to exist if any
Person, directly or indirectly, owns, controls, holds with the power to vote, or
holds shareholders' proxies representing 25% or more of the voting securities of
any other Person, or holds or controls sufficient Policyholders' proxies, or is
entitled by contract or otherwise, to nominate, appoint or elect the majority of
the board of directors or comparable governing body of any other Person.

 

"ALIAC" means Aetna Life Insurance and Annuity Company, a stock life insurance
company organized under the laws of the State of Connecticut.

 

"ALIAC Coinsurance Agreement" means the Coinsurance Agreement between ALIAC, as
ceding company, and the Administrator, as reinsurer, of even date herewith.

 

- 2 -

 

--------------------------------------------------------------------------------



"ALIC" means Aetna Life Insurance Company, a stock life insurance company
organized under the laws of the State of Connecticut.

 

ALIC Coinsurance Agreement" means the Coinsurance Agreement between ALIC, as
ceding company, and the Administrator, as reinsurer, of even date herewith.

 

"Ancillary Agreements" mean collectively (a) the ALIC Coinsurance Agreement; (b)
the coinsurance agreement between ALIC, as ceding company, and LLANY, as
reinsurer, of even date herewith; (c) the ALIAC Coinsurance Agreement; (d) the
coinsurance agreement between ALIAC, as ceding company, and LLANY, as reinsurer,
of even date herewith; (e) the Bill of Sale and Assumption Agreement by and
between ALIAC, ALIC, Administrator and LLANY of even date herewith; (f) the
Security Trust Agreement(s); (g) the Transition Services Agreement; (h) the
Administrative Services Agreement among ALIC, ALIAC and LLANY of even date
herewith; (i) the Modified Coinsurance Agreement; (j) the modified coinsurance
agreement between ALIAC, as ceding company, and LLANY, as reinsurer, in the form
of Exhibit Q to the Asset Purchase Agreement; and (k) this Agreement.

 

"Applicable Law" means any domestic or foreign federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative
interpretations issued by any Governmental Authority pursuant to any of the
foregoing, and any order, writ, injunction, directive, judgment or decree of a
court of competent jurisdiction applicable to the parties hereto.

 

"Asset Purchase Agreement" means the Second Amended and Restated Asset Purchase
Agreement dated as of May 21, 1998 by and among ALIAC, ALIC, the Administrator
and LLANY.

 

"Business" means marketing, issuing and administering the Policies in the United
States and the other business activities reasonably related thereto, in each
case as currently conducted by ALIC or ALIAC, as the case may be, or, where so
specified herein, as to be conducted by Administrator or LLANY following the
Closing Date.

 

"Business Day" means any day other than a Saturday, Sunday, a day on which
banking institutions in the State of Connecticut are permitted or obligated by
Applicable Law to be closed or a day on which the New York Stock Exchange is
closed for trading.

 

"Claims" means any and all claims, requests, demands or notices made by or on
behalf of Policyholders for the payment of death benefits, annuity benefits,
partial withdrawals, surrenders, dividends, loans, returns of Premiums or any
other payments or benefits alleged to

 

- 3 -

 

--------------------------------------------------------------------------------



be due under or in connection with the Policies and Post-Closing Policies,
including, without limitation, interest payable thereon in accordance with
Applicable Law.

 

"Closing" means the closing of the transactions contemplated by the Asset
Purchase Agreement.

 

"Closing Date" means the closing date of the Asset Purchase Agreement.

 

"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder.

 

"Commissions" mean all commissions, expense allowances, benefit credits and
other fees and compensation payable to Producers.

 

"Company" shall mean ALIC and ALIAC, collectively.

 

"Company Indemnified Parties" shall have the meaning set forth in Section 6.02
hereof.

 

"Connecticut SAP" means the statutory accounting principles and practices
prescribed or permitted by the Insurance Department of the State of Connecticut.

 

"Effective Date" means 12:01 a.m. Eastern Time on October 1, 1998.

 

"GAAP" means United States generally accepted accounting principles as in effect
from time to time.

 

"Governmental Authority" means any court, administrative or regulatory agency or
commission, or other federal, state or local governmental authority or
instrumentality, or the National Association of Securities Dealers or national
securities exchanges having jurisdiction over any party hereto.

 

"LBMs" means the life brokerage manager and associates employed by ALIC and
ALIAC in connection with the Policies as of April 13, 1998.

 

"Legally Required Company Actions" means any actions the Company is required by
Applicable Law or Governmental Authorities to take without the Administrator
acting on its behalf.

 

"Licensed Names and Marks" shall have the meaning set forth in Section 2.08
hereof.

 

- 4 -

 

--------------------------------------------------------------------------------



"LLANY" means Lincoln Life & Annuity Company of New York, a stock life insurance
company organized under the laws of the State of New York.

 

"Loss" shall have the meaning set forth in Section 6.03 hereof.

 

"MGAs" means master or managing general agents with which ALIC and ALIAC have
entered into a Distribution Agreement as of April 13, 1998.

 

"Modified Coinsurance Agreement" means the Modified Coinsurance Agreement
between ALIAC and the Administrator, as reinsurer, in the form of Exhibit P to
the Asset Purchase Agreement.

 

"Monthly Accounting" shall mean a monthly accounting prepared in accordance with
each of Connecticut SAP and GAAP and delivered by the Administrator to the
Company in accordance with Section 3.02 hereof.

 

"Non-Guaranteed Elements" mean cost of insurance charges, loads and expense
charges, credited interest rates, mortality and expense charges, administrative
expense risk charges, variable premium rates and variable paid-up amounts, as
applicable, under the Policies and Post-Closing Policies.

 

"Outward Reinsurance Agreements" means (a) all reinsurance agreements with
third-party reinsurers, which are assigned to the Administrator by the Company
pursuant to the terms and conditions of the Asset Purchase Agreement and (b) any
reinsurance agreements under which the Administrator retrocedes liabilities with
respect to the Policies and Post-Closing Policies to reinsurers (whether or not
affiliated with the Administrator) from and after the Effective Date.

 

"Par Policies" mean the individual participating life insurance policies and
participating annuities issued by ALIC which are included within the Policies.

 

"Person" means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, governmental, judicial or regulatory body, business
unit, division or other entity.

 

"Policies" mean all of the individual universal life, individual corporate owned
life, individual traditional life, sponsored life and individual participating
life insurance policies and participating annuities, together with all related
binders, slips and certificates (including applications therefore and all
supplements, endorsements, riders and ancillary agreements in

 

- 5 -

 

--------------------------------------------------------------------------------



connection therewith) which have been issued or reinsured by ALIC, or ALIAC, as
the case may be, in connection with the Business (in accordance with, and as
determined by reference to, ALIC's and ALIAC's historical practices) which
policies shall include, but not be limited to (a) all policies issued on the
policy forms included in the list of base codes set forth on Schedule 1.0l(A)
and which: (i) are effected, bound or issued on or prior to the Effective Date;
and (ii) are in force as of the Effective Date; or (iii) are subject to being
renewed or reinstated in accordance with their terms on the Effective Date; and
(b) all individual life policies which are required to be issued by ALIC or
ALIAC prior to or after the Effective Date following the exercise of conversion
rights in accordance with the terms of the individual life policies coinsured by
the Administrator under the ALIAC Coinsurance Agreement, ALIC Coinsurance
Agreement and Modified Coinsurance Agreement; provided, however, that Policies
shall not include any policies that are coinsured or administered by LLANY
pursuant to the applicable Ancillary Agreements.

 

"Policyholders" means policyholders, insureds and assignees under the Policies
and Post-Closing Policies.

 

"Post-Closing Policies" means the contracts and policies issued by ALIC or
ALIAC, as applicable, after the Effective Date pursuant to the Asset Purchase
Agreement.

 

"Premiums" means premiums, considerations, deposits and similar receipts with
respect to the Policies or Post-Closing Policies.

 

"Producers" mean all LBMs, MGAs, brokers, agents, general agents, COLI
speciality brokers, re-enrollers under the Company's sponsored life products,
broker-dealers, producers or other Persons who market or produce the Policies
and who (a) have been appointed by the Company, and (b) are entitled to receive
Commissions from the Company.

 

"Registered Marks" shall have the meaning set forth in Section 2.08(e) hereof.

 

"Retained Liabilities" means only those liabilities which are expressly retained
by the Company under the terms and conditions of the Asset Purchase Agreement or
any Ancillary Agreement and are not reinsured or assumed by the Administrator.

 

"Security Trust" means a trust account established with a United States
financial institution for the purpose of securing the Administrator's or LLANY's
obligations to the Company.

 

"Security Trust Agreement" means the trust agreement governing the Security
Trust.

 

- 6 -

 

--------------------------------------------------------------------------------



"Separate Accounts" means the specific separate accounts of the Company
identified on Schedule 1.01(B) hereto.

 

"Service Effective Date" means (i) with respect to each Administrative Service
not subject to the Transition Services Agreement, the Effective Date; and (ii)
with respect to each Administrative Service subject to the Transition Services
Agreement, the date on which such service is no longer provided pursuant to the
Transition Services Agreement.

 

"Services" shall have the meaning set forth in Section 2.08(a) hereof.

 

"Taxes" (or "Tax" as the context may require) means any tax, however
denominated, imposed by any federal, state, local, municipal, territorial,
provincial or foreign government or any agency or political subdivision of any
such government (a "Taxing Authority"), including, without limitation, any tax
imposed under Subtitle A of the Code and any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, gains, goods and
services, production, documentary, recording, social security, unemployment,
disability, workers' compensation, estimated, ad valorem, value added, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, capital stock, occupation, personal or real property,
environmental or windfall profit tax, premiums, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest, penalty, addition to tax or additional amount
imposed by any Taxing Authority relating thereto.

 

"Transition Services Agreement" means the Transition Services Agreement among
ALIC, ALIAC, LLANY and the Administrator of even date herewith.

 

ARTICLE II

ADMINISTRATIVE SERVICES

 

Section 2.01. Appointment and Acceptance of Appointment. Except as expressly
provided herein or unless specifically required by Applicable Law, ALIC and
ALIAC each hereby appoints the Administrator, on an exclusive basis and for the
period specified in Section 7.01 hereof, to provide administrative services with
respect to the Policies, the Post-Closing Policies and the Separate Accounts as
of the relevant Service Effective Date, including, without limitation, the
administrative services specified herein and in Schedule 2.01 hereto
(collectively, the "Administrative Services"), and the Administrator hereby
accept such appointment and agrees to perform such Administrative Services.

 

- 7 -

 

--------------------------------------------------------------------------------



Section 2.02. Notification of Policyholders. The Administrator agrees to send to
all Policyholders and Producers a written notice, prepared by the Company and
reasonably acceptable to the Administrator, advising that the Administrator has
been appointed by the Company to provide the Administrative Services. The
Administrator shall send such notice, by first class U.S. mail, at its own
expense, promptly after receipt thereof but in no event more than thirty (30)
calendar days thereafter.

 

Section 2.03. Administrative Services. From and after the relevant Service
Effective Date, the Administrator agrees to perform all Administrative Services
and is authorized to do so in the name (subject to Section 2.08 hereof) or on
behalf of the Company where appropriate; provided, however, that its performance
of the Administrative Services shall comply with, and be subject in all events
to, all Applicable Laws, the terms and conditions of the Policies and
Post-Closing Policies and the provisions of all actuarial, rating or other
filings with Governmental Authorities relating to the Policies and Post-Closing
Policies made by the Company. Unless specifically provided for in this Agreement
or the Transition Services Agreement, and except for Legally Required Actions,
as between the parties, the Company shall not be obligated to provide any
services relating to the Policies, Post-Closing Policies or Separate Accounts.
The Administrative Services include, without limitation, the following:

 

 

(a)

preparing and mailing all necessary and appropriate Policyholder statements,
reports and communications including, without limitation, (i) Premium notices to
Policyholders at a reasonable time in advance of applicable due dates; (ii)
advance notice of potential lapse of the Policyholder's coverage; (iii) in force
reproposals; (iv) annual reports; and (v) confirmation statements;

 

 

(b)

collecting Premiums, loan repayments and loan interest and other amounts due
under the Policies or Post-Closing Policies, including but not limited to such
amounts paid through Producers and other persons or institutions that receive
remittances with respect to the Policies or Post-Closing Policies;

 

 

(c)

receiving, processing, investigating and evaluating Claims filed by or on behalf
of Policyholders, paying such Claims in accordance with the terms and conditions
of the Policies, the Post-Closing Policies and Applicable Law or proposing, in
accordance with the terms and conditions of the Policies, the Post-Closing
Policies and Applicable Law and subject to the provisions of Section 2.04
hereof, to deny such Claims, in whole or in part, (i) within ten (10) Business
Days after receipt of all documentation reasonably required to evaluate Claims
relating to the general account portion of a Policy or Post-Closing Policy, and
(ii) within the time period specified in the applicable

 

- 8 -

 

--------------------------------------------------------------------------------



contract with respect to Claims for withdrawals from the Separate Account under
a Policy or Post-Closing Policy, or, in the case of either clause (i) or (ii)
above, within any shorter time period required by Applicable Law provided,
however, that the Administrator may make such further investigation of the Claim
as may be necessary or appropriate under Applicable Law. In the event that the
Administrator is unable to make a determination as to whether any such Claim
should be paid or denied within the specified period, it shall notify the
Company immediately in writing and shall state in such notice the reasons for
such delay;

 

 

(d)

providing claimants and representatives of Policyholders with written notice of
approval or (subject to the provisions of Section 2.04 hereof) disapproval of
Claims, including, in the case of disapproval, a specific explanation of the
reasons for the denial of the Claim as required by Applicable Law, and
discharging other contractual obligations under the Policies and Post-Closing
Policies;

 

 

(e)

providing usual and customary services for Policyholders, including, without
limitation, paying Policyholder dividends declared by the Company, processing
loans and loan requests under the Policies and Post-Closing Policies, providing
information concerning the Policies and Post-Closing Policies, and processing
transfers, non-forfeitures, lapses, reinstatements, cancellations, conversions
or other changes provided for under the Policies and Post-Closing Policies;

 

 

(f)

processing all necessary Policyholder Tax reporting, customer notifications and
collection in connection with the Policies, the Post-Closing Policies and the
Separate Accounts, including, without limitation, (i) the preparation of all
Form 1099s and compliance with any and all withholding and Tax reporting
requirements of the Tax laws in connection with payments of benefits and any
other amounts due under the Policies and Post-Closing Policies; (ii)
notifications to customers concerning Tax matters together with available
options; and (iii) administration and testing of the Policies and Post-Closing
Policies to assure compliance with all applicable Tax requirements including,
but not limited to, Sections 101 (f), 817, 7702 and 7702A of the Code;

 

 

(g)

calculating and paying all Commissions to Producers entitled thereto, if any,
and compliance with any and all withholding and Tax reporting requirements of
the Tax laws in connection therewith;

 

- 9 -

 

--------------------------------------------------------------------------------





 

(h)

monitoring and complying with all applicable licensing requirements relating to
(x) Producers, and (y) the Administrator, and supervising the performance of all
Producers;

 

 

(i)

preparation of all accounting and actuarial information related to the Policies,
the Post-Closing Policies and the Separate Accounts that the Company determines
is necessary to timely meet statutory, Tax or GAAP accounting requirements,
including, but not limited to, preparation of quarterly and annual financial
statement data in a format acceptable to the Company as necessary for inclusion
in the Company's statutory and GAAP financial statements and delivery of such
data in a form usable by the Company within fifteen (15) calendar days after the
end of each calendar quarter or year;

 

 

(j)

administering all Outward Reinsurance Agreements including, without limitation,
taking all steps necessary to maintain such reinsurance coverage, paying all
reinsurance premiums, collecting all reinsurance recoverables due the ceding
company thereunder and enforcing all rights of the ceding company under the
Outward Reinsurance Agreements;

 

 

(k)

providing ALIC with all accountings and other information pursuant to the terms
of the ALIC Coinsurance Agreement and providing ALIAC with all accounting and
other information pursuant to the terms of the ALIAC Coinsurance Agreement and
Modified Coinsurance Agreement;

 

 

(1)

maintaining the Company's current rate and form filings with Governmental
Authorities and, at the written direction of the Company, making any required
rate and form filings with Governmental Authorities in connection with any
changes in the Company's rates and forms for the Policies or Post-Closing
Policies and using best efforts to obtain all regulatory approvals required by
Applicable Law therefore; provided, however, that the Administrator shall not
make any change to the Company's rates or forms except at the express written
direction of the Company or if (a) the changes are required by Applicable Law
and (b) the Administrator gives the Company prior notice in writing of the
nature of such required changes not less than thirty (30) calendar days prior to
the proposed effective date thereof;

 

 

(m)

making recommendations to the Company with respect to (i) the Non-Guaranteed
Elements of the Policies and Post-Closing Policies; (ii) the reserving
methodology related to the Policies and Post-Closing Policies; and

 

- 10 -

 

--------------------------------------------------------------------------------



(iii) dividends under the Par Policies, every such recommendation with respect
to dividends being accompanied by a review of an independent actuarial firm of
nationally recognized standing (having no material relationship with the
Administrator or the Company) supporting the recommendation;

 

 

(n)

subject to the terms and conditions of Section 5.01 hereof, handling all
regulatory compliance and market conduct matters in connection with the Policies
and Post-Closing Policies;

 

 

(o)

performing all services and functions described on Exhibit A hereto with respect
to the Separate Accounts and those Policies or Post-Closing Policies which are
registered products;

 

 

(p)

subject to prior review and consent by the Company and to the provisions of
Exhibit A hereto, complying with Securities and Exchange Commission filing and
other regulatory requirements applicable to those Policies or Post-Closing
Policies which are registered products;

 

 

(q)

consulting with the Company and providing all financial, accounting and other
data requested by the Company (i) to support any dividend declarations
recommended by the Administrator under the Par Policies; (ii) regarding cash
flow testing for the Policies and Post-Closing Policies subject to the ALIC
Coinsurance Agreement, ALIAC Coinsurance Agreement or Modified Coinsurance
Agreement; and (iii) establishing the recommended Non-Guaranteed Elements of the
Policies and Post-Closing Policies;

 

 

(r)

maintaining a post office box or other commercially reasonable alternative for
the purpose of receiving and collecting correspondence related to the
administration of the Policies and Post-Closing Policies; and

 

 

(s)

(i) providing information to the Company to allow the Company to fulfill its
escheat filing responsibilities and (ii) otherwise fully discharging all escheat
obligations to any Governmental Authority relating to the Policies or
Post-Closing Policies.

 

Section 2.04. Claims Review and Litigation. (a) In accordance with procedures
agreed to from time to time by the Company and the Administrator, the
Administrator shall promptly notify the Company if it proposes to deny any Claim
under the Policies or Post-Closing Policies. The notice required under this
Section 2.04 will contain a specific explanation

 

- 11 -

 

--------------------------------------------------------------------------------



of the Claim and the basis for the Administrator's proposal to deny such Claim
and a statement of the date that the Claim payment would be required to be made
under Section 2.03(c) hereof. If the Company requests additional information
concerning such a Claim, the Administrator shall promptly provide the Company
with a copy of its Claim file and any other information concerning the Claim
reasonably requested in writing by the Company. The Administrator shall not deny
a Claim if the Company reasonably objects to such denial in writing within ten
(10) Business Days of the later to occur of (i) the date of the Company's
receipt of the notice required under this Section 2.04 and (ii) the date of the
Company's receipt of all information concerning the Claim reasonably requested
in writing by the Company. In the event that the Company objects to such
proposed denial, the Company and Administrator shall use their good faith
efforts to resolve such objection within the time frames contemplated by Section
2.03(c) hereof.

 

(b) The Administrator shall immediately notify the Company in writing of any
litigation that has been instituted or threatened in writing with respect to (i)
any denied Claim or any claim-handling regardless of whether the Claim was paid
or denied; or (ii) any other matter relating to a Policy or Post-Closing Policy
or the Administrator's administration thereof. Such notice shall include a
report summarizing the nature of the threatened or pending litigation, the
alleged actions or omissions giving rise to such litigation or threatened
litigation and copies of any files that the Company may reasonably require in
order to review such litigation.

 

(c) The Administrator shall sue or defend, at its own expense and in the name of
the Company when necessary (subject to Section 2.08 hereof), any action brought
upon a Policy or Post-Closing Policy. The Administrator shall make
recommendations to and consult with the Company concerning its litigation
strategy or settlement plans with respect to any such action. The Company shall
have the right, at its own expense, to engage its own separate legal
representation in any litigation in which the Company is a named party;
provided, however, that the Administrator shall exercise control and direction
over litigation defended pursuant to this Section 2.04(c) and shall have the
authority to settle or consent to judgment in any such litigation subject to
obtaining the Company's prior consent, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, the Administrator shall have the
authority to settle or consent to judgment in any litigation without the
Company's consent if (i) the Administrator pays all settlement amounts with
respect thereto; (ii) the settlement or judgment does not impose equitable
remedies on the Company or involve any restriction or condition which could
reasonably be expected to have a material adverse effect on the Company or its
Affiliates or on any business of the Company or its Affiliates; and (iii) the
Administrator obtains a complete release of, or a dismissal with prejudice of
claims against, the Company with respect to such litigation.

 

- 12 -

 

--------------------------------------------------------------------------------



(d) Notwithstanding the provisions of Section 2.04(c) hereof, the Company shall
retain the exclusive right to exercise control of and direction over any claim
or litigation involving Retained Liabilities. Except in cases where there is
insufficient time to obtain the required consent or in cases where the
Administrator is a named party in the claim or litigation, the Administrator
shall not initiate or appear in any litigation involving Retained Liabilities or
engage any counsel to prosecute or defend such litigation, unless the
Administrator first obtains prior written consent for its action from the
Company. Whenever there is insufficient time to obtain the required consent, the
Administrator shall take any action necessary to preserve the legal rights and
interests of the Company with respect to any claim or litigation involving
Retained Liabilities; provided, however, that the Administrator shall promptly
give the Company written notice of any such action taken without the Company's
prior written consent.

 

(e) Without the Company's prior written consent, the Administrator shall not (i)
pay any portion of or settle any claim involving Retained Liabilities; or (ii)
admit liability on the part of the Company with respect to such a claim.

 

Section 2.05. Legally Required Company Actions. The Administrator will give the
Company timely notice of any Legally Required Company Actions, including,
without limitation, filings with insurance regulators, other Governmental
Authorities and guaranty associations and filings and premium and other Tax
returns with taxing authorities, which, in each case, relate to the Policies,
the Post-Closing Policies or the Separate Accounts. The Administrator will, not
less than forty-five (45) calendar days prior to the date on which such filings
are required, provide to the Company all information with respect to the
Policies, the Post-Closing Policies and the Separate Accounts that may be
required for the Company to prepare such filings and Tax returns in a timely
fashion. However, all such information necessary for the preparation of any
federal or state income Tax return will be provided by April 30th following the
end of the taxable year. The Administrator, in accordance with and subject to
the terms and conditions of Section 3.11 of the ALIC Coinsurance Agreement and
Section 3.10 of the ALIAC Coinsurance Agreement, will pay to the Company on a
monthly basis an advance against the Administrator's liabilities for premium
Taxes payable by the Company and assessments to the Company by state guaranty or
insolvency or similar associations or funds, to the extent that such Taxes and
assessments are allocable to Premiums paid on or after the Effective Date. In
addition, the Administrator will be responsible for complying with all
applicable reporting, withholding and disclosure requirements under the Code and
state and local Tax laws with respect to the Policies, the Post-Closing Policies
and Separate Accounts, and the Company will cooperate with the Administrator to
the extent necessary to allow the Administrator to fulfill its responsibilities.

 

- 13 -

 

--------------------------------------------------------------------------------



Section 2.06. Compensation.

 

(a) The Administrator will, promptly upon the Company's request therefor, (i)
compensate the Company for any administrative services it may from time to time,
notwithstanding the intention of the parties that the Administrator perform such
services to the fullest extent permitted by Applicable Law, be required to
perform with respect to the Policies, the Post-Closing Policies and the Separate
Accounts, including without limitation, accounting, legal, Tax and regulatory
filing services and all Legally Required Company Actions; and (ii) reimburse the
Company for any other costs it may reasonably incur with respect to the
Policies, the Post-Closing Policies and the Separate Accounts as a result of
this Agreement or the reinsurance transactions contemplated by the ALIC
Coinsurance Agreement, ALIAC Coinsurance Agreement and Modified Coinsurance
Agreement. The compensation and reimbursement referred to in this Section
2.06(a) shall be based on the Company's fully-allocated costs, including a
proportionate share of corporate overhead, as detailed in invoices to the
Administrator.

 

(b) The Administrator agrees to perform the Administrative Services with respect
to the Policies and Post-Closing Policies (except with respect to the Retained
Liabilities) at its own expense and without any rights of reimbursement from the
Company, in consideration of the Company having entered into the Asset Purchase
Agreement, the ALIC Coinsurance Agreement, the ALIAC Coinsurance Agreement, the
Modified Coinsurance Agreement and related agreements and for other good and
valuable consideration, the receipt of which is hereby acknowledged.

 

Section 2.07. Standards. The Administrator acknowledges that the performance of
the Administrative Services including, but not limited to, all reporting
obligations to the Company and Policyholders required by this Agreement, in an
accurate and timely manner is of critical importance to the Company. The
Administrator agrees to perform the Administrative Services with the skill,
diligence and expertise commonly expected from experienced and qualified
personnel performing such duties and in conformance with industry standards and
Applicable Law. The Administrator further agrees to adhere to any written
guidelines and procedures regarding Administrative Services as may reasonably be
agreed to by the parties from time to time. Without limiting the generality of
the foregoing, the Administrator shall administer and service the Policies and
Post-Closing Policies in a manner that adheres to all Applicable Laws, the terms
and conditions of the Policies and Post-Closing Policies in a manner that
adheres to all Applicable Laws, the terms and conditions of the Policies and
Post-Closing Policies, and the provisions of all actuarial, rating or other
filings with Governmental Authorities relating to the Policies and Post-Closing
Policies, as applicable, made by the Company prior to the Closing Date or by the
Company or the Administrator on the Company's behalf at any time prior to or
after the Closing Date.

 

- 14 -

 

--------------------------------------------------------------------------------



Section 2.08. Agreements Regarding Use of the Company's Name. The Administrator
hereby acknowledges that the Company either directly or by its Affiliates has
adopted and is using the names and marks and registrations thereof listed on
Schedule 2.08(A) hereto (collectively, the "Licensed Names and Marks") in
connection with the Policies and Post-Closing Policies and Separate Accounts
subject to this Agreement. The Administrator shall not use the Licensed Names
and Marks in any way or manner not specifically authorized in writing by the
Company. Subject to the foregoing general limitation, the Company and the
Administrator agree as follows:

 

(a) The Company hereby grants to the Administrator and the Administrator hereby
accepts a temporary, non-exclusive, non-transferable, royalty-free license to
use the Licensed Names and Marks in connection with, and for the sole purpose of
identifying, the services rendered by the Administrator under this Agreement
(such services referred to herein as the "Services"), subject to the terms and
conditions set forth in this Agreement. The Administrator shall use the Licensed
Names and Marks in such a way as not to confuse third-parties but to put them on
notice that the Administrator is the provider and source of the Services.

 

(b) The Company shall have the right in its sole discretion to specify and
control the quality of the Services performed by the Administrator under the
Licensed Names and Marks and the Administrator agrees to maintain at least the
same high quality of services as is or has been maintained by the Company under
the Licensed Names and Marks. The Administrator shall submit to the Company such
evidence as the Company may reasonably require to ensure Administrator's
compliance with the obligations set forth herein. The Administrator shall permit
the Company, upon reasonable prior notice, to inspect and audit the
Administrator's business operations at any time during the Administrator's
regular business hours in order to assure the Company that the Administrator is
observing the terms and conditions of this Section 2.08.

 

(c) The Administrator agrees that it will use the Licensed Names and Marks only
in accordance with the performance and usage standards established by the
Company and communicated to the Administrator including, without limitation,
graphic standards as prescribed by the Company. The Company shall have the right
to control the form and manner in which the Licensed Names and Marks are used by
the Administrator upon or in connection with advertisements, brochures, audio or
visual presentations, or any other materials used in the sale or advertising of
Administrator's services. The Administrator agrees, upon request of the Company,
to furnish the company with specimens of all such materials as to which the
Company objects in writing if such use is inconsistent with Company's use prior
to the date hereof. The Administrator shall use registered Licensed Names and
Marks with proper notice of registration.

 

- 15 -

 

--------------------------------------------------------------------------------



(d) Except as provided herein, the Administrator shall have no right to use any
other name or mark of the Company not now or hereafter listed on Schedule
2.08(A) hereof including, but not limited to, those names, marks and logos
listed on Schedule 2.08(B) hereto. The Licensed Names and Marks are intended to
be a complete listing of all names, marks and logos exclusive of those marks set
forth on Schedule 2.08(B) hereto used in connection with and for the purpose of
identifying the Business. The Company will add to Schedule 2.08(A) any names,
marks and logos that were inadvertently omitted. No right is granted hereunder
for the use of the Licensed Names and Marks in connection with any services
other than the Services specified in Section 2.08(A) above. The Administrator
agrees not to use the Licensed Names and Marks in partial form without the prior
written consent of the Company, which the Company can withhold at its sole
discretion. The Administrator agrees not to adopt or use any service mark, logo
or design confusingly similar to the Licensed Names and Marks. It is understood
that the Company retains the right, in its sole discretion, to modify the
Licensed Names and Marks, upon reasonable prior notice to the Administrator, but
the Company shall not materially modify the Licensed Names and Marks if such
modification would require regulatory approval of Administrator's use of the
Licensed Names and Marks, without the prior written consent of the
Administrator, which consent shall not be unreasonably withheld.

 

(e) The Administrator recognizes the value of the goodwill associated with the
Licensed Names and Marks and acknowledges that all proprietary rights therein
and the goodwill attached thereto belong exclusively to the Company. All uses of
the Licensed Names and Marks by the Administrator shall, with respect to service
mark ownership only, inure solely to the benefit of the Company and any
registration of the Licensed Names and Marks shall be registered in the name of
the Company, it being understood that the present license will not in any way
affect the ownership by the Company of the Licensed Names and Marks, each of
which shall continue to be the exclusive property of the Company. With respect
only to those trademarks and service marks listed on Schedule 2.08(A) hereto
which have been registered with the U.S. Patent and Trademark Office as of the
date of this Agreement ("Registered Marks"), the Administrator acknowledges that
the Company owns such Registered Marks. The Company shall, in its own name and
at its own expense, maintain appropriate service mark protection for the
Licensed Names and Marks. The Administrator shall not at any time during the
term of this Agreement or at anytime thereafter do or cause to be done any act
contesting the validity of the Licensed Names and Marks, contesting or in any
way impairing or tending to impair Company's entire right, title and interest in
the Licensed Names and Marks and the registrations thereof or adversely
affecting the value of the Licensed Names and Marks or the reputation and
goodwill of the Company. The Administrator shall not represent that it has any
right, title or interest in the reputation and good will of the Company. The
Administrator shall not represent that it has any right, title or interest in
the Licensed Names and Marks other than the rights expressly granted by this
Agreement.

 

(f) Except as provided in this Agreement, the use of the Licensed Names and
Marks by the Administrator shall not create, or be deemed to create, any
responsibility or liability on the part of the Company for the acts or omissions
of the Administrator.

 

- 16 -

 

--------------------------------------------------------------------------------



 

(g) Subject to the provisions of Article VI hereof, the Company will indemnify,
defend and hold the Administrator harmless from any Loss (as defined in Section
6.03 hereof) that arises in connection with any third-party infringement or
similar suit involving the Licensed Names and Marks. With the exception of
infringement or similar suits involving the Licensed Names and Marks, the
Administrator shall indemnify, defend and hold the Company harmless from any
Loss that arises in connection with the Administrator's use of the Licensed
Names and Marks. This Section 2.08(g) shall survive the termination of this
Agreement.

 

(h) The right to institute and prosecute actions for infringement of the
Licensed Names and Marks is reserved exclusively to the Company, and the Company
shall have the right to join the Administrator in any such actions as a formal
party. Any such action shall be conducted at the Company's expense. The
Administrator shall promptly notify the Company of any infringement or
unauthorized use of the Licensed Names and Marks, of which it is aware, and
agrees to assist the Company at the Company's expense in any such action brought
by the Company. It is understood, however, that the Company is not obligated to
institute and prosecute any such actions in any case in which it, in its sole
judgment, may consider it inadvisable to do so.

 

(i) The agreements and covenants contained in this Section 2.08 shall continue
in effect until such time as this Agreement is terminated pursuant to Section
7.02. Upon termination of this Agreement, the Administrator shall immediately
discontinue all use of the Licensed Names and Marks (but in no event will such
use extend beyond sixty (60) days after termination) and shall not thereafter
use any names or marks which are similar or likely to cause confusion therewith.
Prior to any such termination, the Administrator shall take all action
reasonably necessary to effect such discontinuance including, but not limited
to, notifying Policyholders, Producers, suppliers, service providers, regulatory
agencies, and other relevant Persons of the discontinuance. Upon termination,
all of Administrator's rights to the Licensed Names and Marks shall revert to
and continue to reside with and be owned exclusively by the Company.

 

(j) The Administrator is granted no rights to use the Licensed Names and Marks,
other than those rights specifically described and expressly licensed in this
Agreement.

 

(k) None of the rights licensed to the Administrator under this Section 2.08 may
be assigned, sublicensed or otherwise transferred by the Administrator, nor
shall such rights inure

 

- 17 -

 

--------------------------------------------------------------------------------



to the benefit of any trustee in bankruptcy, receiver or successor of the
Administrator, whether by operation of law or otherwise without the prior
written consent of the Company, and any assignment, sublicense or other transfer
without such consent shall be null and void. The merger of the Administrator
with or into another entity shall not constitute an assignment hereunder.

 

(1) Without limiting the right of the Company hereto to pursue all other legal
and equitable rights available to it for violation of this Section 2.08 by the
Administrator or any of its Affiliates, the Administrator acknowledges and
agrees that other remedies cannot fully compensate the Company for such a
violation by the Administrator or such Affiliates and that the Company shall be
entitled to injunctive relief or other equitable remedies to prevent the
violation or continuing violation thereof.

 

ARTICLE III

BOOKS AND RECORDS; REPORTS

 

Section 3.01. Maintenance of Books and Records. (a) For the duration of this
Agreement, the Administrator shall maintain, in machine readable format and at a
location to be agreed upon by the Administrator and the Company, books and
records of all transactions pertaining to the Policies, Post-Closing Policies
and the Separate Accounts, including, but not limited to, any Claims and
litigation files submitted or generated in respect of the Policies and
Post-Closing Policies and any documents relating thereto, any communications
relating to any Policy or Post-Closing Policy, any communication with any
Governmental Authority, complaint logs and all data used by the Administrator in
the performance of services required under this Agreement. These books and
records shall be maintained (i) in accordance with prudent standards of
insurance record-keeping and any and all Applicable Laws; and (ii) in a format
no less accessible than the format in which such books and records are
maintained by the Company or its designee on the Closing Date. All such books
and records pertaining to a Policy or Post-Closing Policy, including those
generated by the Administrator after the Closing Date, shall continue to be
owned by the Company and shall be made available to the Company, its auditors or
other designees, during normal business hours and at any other time on
reasonable notice, for review, inspection, examination and reproduction. Upon
any termination of this Agreement, all books and records pertaining to Policies
or Post-Closing Policies shall be delivered promptly to the Company or such
other person or entity as the Company shall designate in writing. All books and
records and other information pertaining to Policyholders shall be maintained
and processed by the Administrator with due and careful regard for the
Policyholder's rights of confidentiality.

 

- 18 -

 

--------------------------------------------------------------------------------



(b) The Administrator shall back up all of its computer files used in the
performance of Administrative Services on the same basis as it backs up its
computer files used in connection with all of its business at the time such
Administrative Services are rendered and shall maintain back-up files in the
same fashion.

 

(c) The Administrator shall maintain facilities and procedures reasonably
acceptable to the Company for safekeeping all records used in the performance of
Administrative Services.

 

(d) The Administrator shall maintain all books and records required to be
maintained pursuant to this Section 3.01 in accordance with Applicable Law and
all applicable provisions of the Asset Purchase Agreement, ALIC Coinsurance
Agreement, ALIAC Coinsurance Agreement and Modified Coinsurance Agreement and,
in any event, until such time as the Company gives written permission for their
destruction which (i) with respect to a given Policy or Post-Closing Policy
shall not be unreasonably withheld if the Policy or Post-Closing Policy to which
such books and records relate has been expired for longer than three (3) years;
and (ii) with respect to books and records relating to Taxes, shall not be
unreasonably withheld if all applicable statutes of limitations under applicable
Tax laws have expired.

 

Section 3.02. Monthly Accounting. Beginning with and after the first calendar
month during which the Company is no longer providing accounting services under
the Transition Services Agreement, the Administrator shall provide the Company
with a Monthly Accounting as of the end of each calendar month, no later than
fifteen (15) Business Days after the end of such month; provided, however, that
the first Monthly Accounting shall be provided to the Company no later than
fifteen (15) Business Days after the end of the first calendar month during
which the Company is no longer providing accounting services under the
Transition Services Agreement and the Administrator shall deliver the final
Monthly Accounting no later than fifteen (15) Business Days after the date on
which this Agreement terminates in accordance with Article VII hereof, and
provided, further, that in the event that subsequent data or calculations
require revision of the final Monthly Accounting, the required revision shall be
made by the Administrator within five (5) Business Days after the parties
mutually agree as to the appropriate revision. The Administrator shall provide
such Monthly Accounting in a format that is mutually acceptable to the Company
arid the Administrator.

 

- 19 -

 

--------------------------------------------------------------------------------



ARTICLE IV

INABILITY TO PERFORM SERVICES; ERRORS

 

Section 4.01. Capacity. The Administrator shall at all times during the term of
this Agreement keep and maintain sufficient personnel, appropriately trained,
and obtain and maintain all necessary licenses, authorizations, permits and
qualifications from Governmental Authorities under Applicable Laws (including,
if required, an independent adjuster license) as necessary to perform the
Administrative Services in the manner required by this Agreement.

 

Section 4.02. Inability to Perform Services. In the event that the Administrator
shall be unable to perform services as required by this Agreement for any reason
for a period that can reasonably be expected to exceed ten (10) Business Days,
the Administrator shall provide notice to the Company of its inability to
perform the services and shall cooperate with the Company in obtaining an
alternative means of providing such services. The Administrator will be
responsible for all costs incurred in restoring services.

 

Section 4.03. Errors. The Administrator shall, at its own expense, correct any
errors in Administrative Services caused by it within a reasonable time after
receiving notice thereof from the Company or other Person. This obligation
includes, without limitation, reimbursement to the Separate Accounts and the
management investment companies underlying that account for any dilution or
other adverse effect due to transactions made effective as of an earlier date,
commonly referred to as "breakage."

 

ARTICLE V

REGULATORY MATTERS

 

Section 5.01. Responsibilities of the Administrator. Except (i) as otherwise
provided by this Agreement; and (ii) with respect to any Legally Required
Actions, the Administrator, on behalf of the Company, shall be responsible for
all state insurance department and, subject to prior review and approval by the
Company, federal and state securities law filings (including, but not limited
to, filings of riders and amendments), compliance with all regulatory
requirements and the taking of all required actions with respect to Governmental
Authorities relating to the Policies, the Post-Closing Policies and Separate
Accounts. Nevertheless, if the Company or the Administrator receive notice of,
or otherwise become aware of any inquiry, investigation, examination, audit or
proceeding by Governmental Authorities, relating to the Policies, the
Post-Closing Policies or Separate Accounts, the Company or the Administrator, as
applicable, shall promptly notify the other party thereof, whereupon the parties
shall cooperate in good faith to resolve such matter in a mutually satisfactory
manner and shall act reasonably in light of the parties' respective interests in
the matter at issue. Notwithstanding the immediately preceding

 

- 20 -

 

--------------------------------------------------------------------------------



sentence, the Administrator shall not be relieved or discharged from any
liability or obligation which it has incurred or assumed in connection with such
matter under the terms of this Agreement or any of the Asset Purchase Agreement,
ALIC Coinsurance Agreement, ALIAC Coinsurance Agreement, Modified Coinsurance
Agreement or other Ancillary Agreements.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.01. Indemnification by the Company. Subject to any limitation
contained in the Asset Purchase Agreement, from and after the Closing Date, ALIC
and ALIAC, severally and not jointly, each hereby agrees to indemnify, defend
and hold harmless the Administrator and its directors, officers, employees,
representatives (excluding the Producers), Affiliates, successors and permitted
assigns (collectively, the "Administrator Indemnified Parties") from and against
all Losses (as hereinafter defined) asserted against, imposed upon or incurred
by any Administrator Indemnified Party arising from (a) any breach or
nonfulfillment by such Company of, or any failure by such Company to perform,
any of the covenants, terms or conditions of, or any of its duties or
obligations under, this Agreement; and (b) any enforcement of this indemnity.

 

Section 6.02. Indemnification by the Administrator. Subject to any limitation
contained in the Asset Purchase Agreement, from and after the Closing Date, the
Administrator hereby agrees to indemnify, defend and hold harmless ALIC and
ALIAC and their respective directors, officers, employees, representatives
(excluding the Producers), Affiliates, successors and permitted assigns
(collectively, the "Company Indemnified Parties") from and against all Losses
(as hereinafter defined) asserted against, imposed upon or incurred by any
Company Indemnified Party arising from (a) the Administrator's performance of,
or failure to perform, the Administrative Services or any other act, error, or
omission of the Administrator with respect to the Policies, Post-Closing
Policies or the Separate Accounts, whether or not such performance, failure to
perform, act, error or omission (i) is willful, intentional, negligent or
otherwise, or (ii) conforms to industry standards or any standards of
performance set forth herein or otherwise agreed to by the parties hereto, (b)
any breach or nonfulfillment by the Administrator of, or any failure by the
Administrator to perform, any of the covenants, terms or conditions of, or any
of its duties or obligations under, this Agreement, or (c) any enforcement of
this indemnity.

 

Section 6.03. Certain Definitions and Procedures. As used in this Agreement,
"Loss" and/or "Losses" shall mean action, claims, losses, liabilities, damages,
costs, expenses (including reasonable attorneys' fees), interest and penalties.
In the event either Administrator, on the one hand, and ALIC or ALIAC, on the
other hand, shall have a claim for indemnity

 

- 21 -

 

--------------------------------------------------------------------------------



against the other party under the terms of this Agreement, the parties shall
follow the procedures set forth in Sections 9.02, 9.03 and 9.04 of the Asset
Purchase Agreement.

 

ARTICLE VII

DURATION; TERMINATION

 

Section 7.01. Duration. This Agreement shall commence on the date of its
execution and, subject to the applicable Service Effective Date for each
Administrative Service, continue until it is terminated under Section 7.02.

 

Section 7.02. Termination. (a) Subject to the provisions regarding survivability
set forth in Section 9.12 hereof, this Agreement shall terminate:

 

 

(i)

at any time upon the mutual written consent of the parties hereto, which writing
shall state the effective date of termination, and consistent with Section
7.02(b) hereof, shall set forth in reasonable detail the procedures for
transferring the Administrative Services to the Company or the Company's
designee;

 

 

(ii)

automatically upon the recapture of the Policies and Post-Closing Policies by
the Company pursuant to Article IX of the ALIC Coinsurance Agreement, Article IX
of the ALIAC Coinsurance Agreement or Article IX of the Modified Coinsurance
Agreement;

 

 

(iii)

automatically at such time as none of the Policies or Post-Closing Policies
remains in force and no further Administrative Services in respect of the
Policies, the Post-Closing Policies and the Separate Accounts are required; or

 

 

(iv)

at the option of the Company, upon written notice to the Administrator, on the
occurrence of any of the following events:

 

 

(A)

Administrator becomes subject to dissolution, liquidation, conservation,
rehabilitation, bankruptcy, statutory reorganization, receivership, compulsory
composition, or similar proceedings in any jurisdiction, or if creditors of
Administrator take over its management, or if Administrator otherwise enters
into any arrangement with creditors, or makes an assignment for the benefit of
creditors, or if any significant part of

 

- 22 -

 

--------------------------------------------------------------------------------



Administrator's undertakings or property is impounded or confiscated by action
of any Governmental Authority; or

 

 

(B)

there is a material breach by the Administrator of any term or condition of this
Agreement, that is not cured by the Administrator within thirty (30) days of
receipt of written notice from the Company of such breach or act; or

 

 

(C)

any liability policy or bond required pursuant to Article VIII of this Agreement
is canceled, terminated or substantially revised; or

 

 

(D)

the Administrator is unable to perform the Administrative Services for a period
of thirty (30) consecutive days for any reason.

 

(b) Following any termination of this Agreement, the Administrator shall
cooperate fully with the Company in effecting the prompt transfer of the
Administrative Services and all books and records maintained by the
Administrator pursuant to Section 3.01 hereof or other applicable provisions of
the Asset Purchase Agreement or Ancillary Agreements (or, where appropriate,
copies thereof) to the Company or the Company's designee, so that the Company or
its designee will be able to perform the services required under this Agreement
without interruption following any such termination.

 

ARTICLE VIII

INSURANCE

 

Section 8.01. Liability Insurance. The Administrator shall maintain errors and
omissions liability coverages with limits in commercially prudent amounts, to
cover any loss arising as a result of any real or alleged negligence, errors or
omissions on the part of the Administrator's officers, agents or employees in
any aspect of the performance of services under this Agreement.

 

Section 8.02. Fidelity Bond. The Administrator shall maintain fidelity bond
coverage in a commercially prudent bond amount to cover any loss due to the
misdeeds of the Administrator's officers, employees or agents in any aspect of
the performance of services under this Agreement.

 

- 23 -

 

--------------------------------------------------------------------------------



Section 8.03. Qualifying Insurers. The Administrator shall obtain the coverages
specified in Sections 8.01 and 8.02 hereof from insurers having an A.M. Best
Company rating of at least A-, a Standard & Poor's Corporation insurer financial
strength rating of at least BBB+ and/or a Moody's Investors Services, Inc.
claims-paying ability rating of at least Baal. In the event that the ratings of
an insurer which has issued one or more of the coverages specified in Sections
8.01 and 8.02 are downgraded so that such insurer would no longer qualify to
issue such coverage under the provisions of the preceding sentence, the
Administrator shall promptly obtain replacement coverage from another insurer
that so qualifies.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01. Headings. Schedules and Exhibits. Headings used herein are not a
part of this Agreement and shall not affect the terms hereof. The attached
Schedules and Exhibits are a part of this Agreement.

 

Section 9.02. Notices. Any and all notices and other communications required or,
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a) mailed by United States registered or certified mail,
return receipt requested, (b) mailed by overnight express mail or other
nationally recognized overnight or same-day delivery service, or (c) delivered
in person to the parties at the following addresses:

 

If to ALIC, to:

 

Aetna Life Insurance Company

151 Farmington Avenue

Hartford, Connecticut 06156

Attention: Chief Financial Officer

 

If to ALIAC, to:

 

Aetna Life Insurance and Annuity Company

151 Farmington Avenue

Hartford, CT 06156

Attention: Chief Financial Officer

 

- 24 -

 

--------------------------------------------------------------------------------



With copies (which shall not constitute notice) to:

 

Aetna Retirement Services, Inc.

151 Farmington Avenue

Hartford, Connecticut 06156

Attention: General Counsel

 

Lord, Bissell & Brook

115 South LaSalle Street

Chicago, Illinois 60603

Attention: James R. Dwyer

 

If to the Administrator, to:

 

The Lincoln National Life Insurance Company

1300 South Clinton

P.O. Box 1110

Fort Wayne, IN 46801

Attention: Carl Baker

 

With a copy (which shall not constitute notice) to:

 

Sutherland, Asbill & Brennan LLP

1275 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David A. Massey

 

Either party may, by notice given to the other party in accordance with this
Section 9.02, designate another address or person for receipt of notices
hereunder.

 

Section 9.03. Confidentiality. Each of the parties shall maintain the
confidentiality of all information related to the Policies and Post-Closing
Policies and all other information denominated as confidential by the other
party provided to it in connection with this Agreement, and shall not disclose
such information to any third parties without prior written consent of the other
party, except as may be permitted by Sections 5.18 and 11.02 of the Asset
Purchase Agreement.

 

Section 9.04. Entire Agreement. This Agreement and the other agreements
expressly referred to herein, including the Schedules and Exhibits attached
hereto and thereto, (a) supersede all prior discussions and agreements between
the parties with respect to the subject

 

- 25 -

 

--------------------------------------------------------------------------------



matter of this Agreement, and (b) contain the sole and entire agreement between
the parties with respect to the subject matter hereof.

 

Section 9.05. Waiver and Amendments. Any term or condition of this Agreement may
be waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one occasion shall not be deemed to be a waiver of the same
or any other term or condition on a future occasion. This Agreement may be
modified or amended only by a writing duly executed by an executive officer of
the Company and the Administrator, respectively.

 

Section 9.06 Execution in Counterpart. This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

Section 9.07. Limited Authority. The Company and the Administrator are not
partners or joint venturers, and no employee or agent of either party shall be
considered an employee or agent of the other. The Administrator's authority
shall be limited to that which is expressly stated in this Agreement.

 

Section 9.08. Assignment. Neither this Agreement nor any right or license
hereunder shall be assigned by either of the parties without the prior written
approval of the other party.

 

Section 9.09. No Third Party Beneficiaries. Nothing in this Agreement is
intended or shall be construed to give any person, other than the parties
hereto, their successors and permitted assigns, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

 

Section 9.10. Subcontracting. Except for services subcontracted by the Company
as of the Closing Date, the Administrator may not subcontract for the
performance of any services that the Administrator is to provide hereunder
without prior written approval by the Company, which approval shall not be
unreasonably withheld.

 

Section 9.11. Change in Status. The Administrator shall notify ALIC or ALIAC
immediately of any proposed change of control of the Administrator, the adoption
of any plan to liquidate, merge or dissolve the Administrator, or of any
proceeding or lawsuit which affects the Administrator's ability to perform this
Agreement, including, but not limited to, insolvency or rehabilitation
proceedings.

 

- 26 -

 

--------------------------------------------------------------------------------



Section 9.12. Survival. The provisions of Sections 3.01, 7.02(b), 9.03, 9.14 and
9.15 and Articles I and VI shall survive the termination of this Agreement.

 

Section 9.13. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Company or the Administrator under this Agreement
will not be materially and adversely affected thereby, such provision shall be
fully severable, and this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

Section 9.14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT GIVING EFFECT
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF. ALL ISSUES RELATING TO VENUE AND
JURISDICTION SHALL BE GOVERNED BY SECTION 11.07 OF THE ASSET PURCHASE AGREEMENT.

 

Section 9.15 Expenses. The Administrator shall be responsible for the payment of
all expenses in connection with administering the Policies and Post-Closing
Policies from and after the Closing Date.

 

Section 9.16 No Prejudice. The parties agree that this Agreement has been
jointly negotiated and drafted by the parties hereto and that the terms hereof
shall not be construed in favor of or against any party on account of its
participation in such negotiations and drafting.

 

- 27 -

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

AETNA LIFE INSURANCE COMPANY

 

 

By:

/s/    Catherine H. Smith

Name:

Catherine H. Smith

Title:

Vice President

 

 

AETNA LIFE INSURANCE AND ANNUITY COMPANY

 

 

By:

/s/    Catherine H. Smith

Name:

Catherine H. Smith

Title:

Chief Financial Officer

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

By:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

AETNA LIFE INSURANCE COMPANY

 

 

By:

 

Name:

 

Title:

 

 

 

AETNA LIFE INSURANCE AND ANNUITY COMPANY

 

 

By:

 

Name:

 

Title:

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

By:

/s/    Keith J. Ryan

Name:

Keith J. Ryan

Title:

Senior Vice President and Chief

Financial Officer

 

 

--------------------------------------------------------------------------------



EXHIBIT A

 

ADMINISTRATION OF SEPARATE ACCOUNTS

 

The Administrator shall be responsible for performing the following services at
its own expense:

 

Annual Post-Effective Amendments to Registration Statements

Prepare or collect, as applicable, and incorporate into Separate Account
registration statements for review and approval by the Company, all information
needed for annual post-effective amendments of Separate Account registration
statements, to be effective no later than May 1 of each year, including audited
financial statements of the Separate Account and the Company as of December 31
of the previous year, updated fee information for all underlying funds, updated
hypothetical illustrations, tables, charts, and any other information required
and in the order prescribed under the applicable registration form for variable
life insurance policies, including any plain English requirements. Provide a
complete draft of the proposed post-effective amendment, alone with any backup
information, to the Company for review at least 10 business days prior to filing
with the SEC. Upon approval of Company, file the post-effective amendments with
the SEC in electronic format.

 

Off-Cycle Post-Effective Amendments or Stickers to Registration Statements

Identify and inform the Company in advance of any off-cycle modifications
required to be made to prospectuses and registration statements of the Separate
Accounts due to changes to the Policies or underlying funds that are not
initiated by the Company, including any changes in regulatory requirements such
as the SEC's adoption of a new variable life registration form and plain English
requirements. Draft appropriate language for prospectuses or prospectus
supplements or stickers and, if applicable, statements of additional information
and provide all other related information required in the registration statement
to reflect such changes or to reflect any other changes requested by the
Company. Provide a complete draft of the proposed post-effective amendment or
sticker filing, along with any back-up information, to the Company for review at
least 10 business days prior to filing with the SEC. Upon approval of Company,
file the post-effective amendments with SEC in electronic format.

 

Respond to SEC Comments

Provide all information as requested by the Company necessary to respond to any
SEC comments on post-effective amendments for the Separate Account.

 

SEC Exemptive Applications or No-Action Letters

Prepare any SEC exemptive applications, no-action letters or any other
regulatory filings necessary in the operation of the Separate Account or
necessary to effect any change in the Separate Account initiated by
Administrator.

 

--------------------------------------------------------------------------------





Printing and Distribution of Prospectuses and Statements of Additional
Information Typeset, print, and distribute to prospective and existing variable
life policyholders in accordance with applicable regulatory requirements, the
prospectuses and statements of additional information and any supplements for
the Separate Accounts and underlying funds. In the alternative, Administrator
may make arrangements with the underlying funds to have the fund groups print
the underlying fund prospectuses, in which case the Administrator shall be
responsible for any associated costs.

 

Printing and Distribution of other Regulatory Documents

Identify affected policyholders and print and distribute to variable life
policyholders all required regulatory documents including proxy statements and
annual and semi-annual

 

Separate Account Financial Statements and Annual Reports

Prepare annual financial statements of the separate account in accordance with
all applicable regulatory requirements; arrange for auditing of such separate
account by independent auditors; obtain independent auditors' opinion and
consent. Prepare, print and distribute to variable life policyholders the annual
reports of Separate Accounts. Prepare and print any interim financial statements
of the Separate Account as needed to include in off-cycle post-effective
amendments for the Separate Accounts.

 

N-SAR's

Prepare and file with the SEC, in accordance with the requirements of the
Investment Company Act of 1940, the Form N-SAR for the Separate Account.

 

24F-2 Fees

Collect necessary data required to calculate and pay annual registration fees to
SEC relating to sale of separate account shares; prepare Rule 24F -2 Notices for
execution by the Company at least 5 business days before submission to the SEC.
Payment of fees will be the responsibility of Administrator.

 

Daily Valuation

Calculate daily accumulation unit values of all sub accounts under variable life
insurance policies. Calculate any performance returns needed in regulatory
documents or advertising, sales literature or marketing materials.

 

Purchase/Redemption of Underlying Fund Shares

Submit orders to underlying fund groups on each valuation date for purchases or
redemptions of underlying fund shares; make payments or receive redemption
proceeds according to procedures set forth in Participation Agreements between
the funds and the Company.

 

--------------------------------------------------------------------------------



State Filings

Prepare and submit to the Company for its review and approval, and pay any costs
associated with, any filings needed to keep current the Plans of Operations for
the Separate Accounts as filed in Connecticut, New York, or any other state
where such submission or approval may be required in the future. Upon approval
of the Company, submit such filings to the applicable state. File sales
literature or advertising material for the SEC-registered Policies pursuant to
the requirements of any applicable state.

 

Marketing Materials

Prepare and submit to the Company for its review and approval any advertising,
sales literature or marketing material for the SEC-registered policies. Pay all
costs associated with the submission of the materials for review by the NASD.

 

Legal Services

The Company may, in its reasonable discretion, retain outside counsel in
connection with the administration of the Separate Accounts, the reasonable cost
of which shall be reimbursed by Administrator.

 

 

 